Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13-17 and 19-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 4, 12, 1, 5-10, 2, 1, 1, 3, 4, 12 and 1, respectively, of U.S. Patent No. 10,711,771. Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect from the patent claims.
Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  

Application claim 13
A pump control assembly for controlling a variable displacement hydraulic pump, the pump control assembly comprising:

a valve block defining a spool bore having a central bore axis, the valve block also defining a pump output port, a pump displacement control port, and a tank port;

 a spool mounted within the spool bore, the spool having a first end and an opposite second end, the spool being movable within the spool bore along the central bore axis between a first position where the tank port is in fluid communication with the pump displacement control port and a second position in which the pump output port is in fluid communication with the pump displacement control port, the spool moving in a first direction along the central bore axis when moving from the first position toward the second position, and the spool moving in a second direction along the central bore axis when moving from the second position toward the first position, the first and second directions being opposite from one another; 

a first chamber positioned at the first end of the spool, the first chamber being in fluid communication with the pump output port so as to be configured to receive a pump output pressure from the variable displacement pump when the pump control assembly is installed on the variable displacement pump, wherein when the pump output pressure is 

a second chamber positioned at the second end of the spool; 

a piston positioned within the second chamber so as to divide the second chamber into a first section and a second section, the first section being positioned between the piston and the second end of the spool, the piston being movable within the second chamber along the central bore axis; 

a first spring positioned within the first section of the second chamber for transferring a piston force in the second direction from the piston to the spool;

 a second spring positioned within the second section of the second chamber for applying a pre-load force to the piston for biasing the piston in the second direction; 

a proportional pressure reducing valve mounted within the valve block, the proportional pressure reducing valve being operable in a first state where the tank port is in fluid communication with the second section of the second chamber and a second state where the pump output port is in fluid communication with the second section of the 13 WO 2017/027517 PCT/US2016/046193 second chamber, the proportional pressure reducing valve being configured to convert the pump output pressure into a reduced pressure that is provided at the second 

and a stop structure having a positive stop that stops movement of the piston in the second direction along the central bore axis at a stop position that defines a maximum threshold for the piston force transferred by the first spring in the second direction from the piston to the spool, the stop position being adjustable along the central bore axis to adjust the maximum threshold of the piston force.


a valve block defining a spool bore having a central bore axis, the valve block also defining a pump output port, a pump displacement control port, and a tank port;

 a spool mounted within the spool bore, the spool having a first end and an opposite second end, the spool being movable within the spool bore along the central bore axis between a first position where the tank port is in fluid communication with the pump displacement control port and a second position in which the pump output port is in fluid communication with the pump displacement control port, the spool moving in a first direction along the central bore axis when moving from the first position toward the second position, and the spool moving in a second direction along the central bore axis when moving from the second position toward the first position, the first and second directions being opposite from one another; 

a first chamber positioned at the first end of the spool, the first chamber being in fluid communication with the pump output port so as to be configured to receive a pump output pressure from the variable displacement pump when the pump control assembly is installed on the variable displacement pump, wherein when the pump output pressure is 

a second chamber positioned at the second end of the spool;

 a piston positioned within the second chamber so as to divide the second chamber into a first section and a second section, the first section being positioned between the piston and the second end of the spool, the piston being movable within the second chamber along the central bore axis; 

a first spring positioned within the first section of the second chamber for transferring a piston force in the second direction from the piston to the spool; 

a second spring positioned within the second section of the second chamber for applying a pre-load force to the piston for biasing the piston in the second direction;

 and a proportional pressure reducing valve mounted within the valve block, the proportional pressure reducing valve being operable in a first state where the tank port is in fluid communication with the second section of the second chamber and a second state where the pump output port is in fluid communication with the second section of the second chamber, the proportional pressure reducing valve being configured to convert the pump output pressure into a reduced pressure that is provided at the second 


Patent Claim 1
Application claim 17
A pump control assembly for controlling a variable displacement hydraulic pump, the pump control assembly comprising:

a valve block defining a spool bore having a central bore axis, the valve block also defining a pump output port, a pump displacement control port, and a tank port;

 a spool mounted within the spool bore, the spool having a first end and an opposite second end, the spool being movable within the spool bore along the central bore axis between a first position where the tank port is in fluid 

a first chamber positioned at the first end of the spool, the first chamber being in fluid communication with the pump output port so as to be configured to receive a pump output pressure from the variable displacement pump when the pump control assembly is installed on the variable displacement pump, wherein when the pump output pressure is applied to the first chamber, the pump output pressure applies a pump output pressure force to the spool in the first direction; 

a second chamber positioned at the second end of the spool; 

a piston positioned within the second chamber so as to divide the second chamber into a first section and a second section, the first section being positioned between the piston and the second end of the spool, the piston being movable within the second chamber along the central bore axis; 

for transferring a piston force in the second direction from the piston to the spool;

 a second spring positioned within the second section of the second chamber for applying a pre-load force to the piston for biasing the piston in the second direction; 

a proportional pressure reducing valve mounted within the valve block, the proportional pressure reducing valve being operable in a first state where the tank port is in fluid communication with the second section of the second chamber and a second state where the pump output port is in fluid communication with the second section of the 13 WO 2017/027517 PCT/US2016/046193second chamber, the proportional pressure reducing valve being configured to convert the pump output pressure into a reduced pressure that is provided at the second section of the second chamber, wherein the reduced pressure at the second section of the second chamber acts on the piston to apply a reduced pressure force to the piston in the second direction, and the magnitude of the reduced pressure output from the proportional pressure reducing valve being directly proportional to a current provided to a solenoid of the proportional pressure reducing valve; 

and a stop structure having a positive stop that stops movement of the piston in the second direction along the central bore axis at a stop position that defines a maximum threshold for the piston force transferred by the first spring in the second direction from the piston to the spool, the stop position being adjustable along the central bore axis to adjust the maximum threshold of the piston force.


a valve block defining a spool bore, the valve block also defining a first port, a second port, and a third port; 



a spool mounted within the spool bore and being movable within the spool bore between a first position where the second port is in fluid communication with the third port and a second 













a first chamber positioned at a first end of the spool; 













a second chamber positioned at a second end of the spool; 

a piston positioned within the second chamber so as to divide the second chamber into a first section and a second section, the first section being positioned between the piston and the second end of the spool; 








a second spring positioned within the second section of the second chamber; 




a proportional pressure reducing valve mounted within the valve block, the proportional pressure reducing valve being operable in a first state where the third port is in fluid communication with the second section of the second chamber and a second state where the first port is in fluid communication with the second section of the second chamber; 
















and a stop structure having a positive stop that stops movement of the piston at a stop position.


Patent Claim 1
Application claim 27
A pump control assembly for controlling a variable displacement hydraulic pump, the pump control assembly comprising:

a valve block defining a spool bore having a central bore axis, the valve block also defining a pump output port, a pump displacement control port, and a tank port;

 a spool mounted within the spool bore, the spool having a first end and an opposite second end, the spool being movable within the spool bore along the central bore axis between a first position where the tank port is in fluid communication with the pump displacement control port and a second position in which the pump output port is in fluid communication with the pump displacement control port, the spool moving in a first direction along the central bore axis when moving from the first position toward the second position, and the spool moving in a second direction along the central bore axis when moving from the second position toward the first position, the first and second directions being opposite from one another; 

a first chamber positioned at the first end of the spool, the first chamber being in fluid communication with the pump output port so as to be configured to receive a pump output pressure from the variable displacement pump when the pump control assembly is installed on the variable displacement pump, wherein when the pump output pressure is applied to the first chamber, the pump output pressure applies a pump output pressure force to the spool in the first direction; 

a second chamber positioned at the second end of the spool; 

a piston positioned within the second chamber so as to divide the second chamber into a first section and a second section, the first section being positioned between the piston and the second end of the spool, the piston being movable within the second chamber along the central bore axis; 

a first spring positioned within the first section of the second chamber for transferring a piston force in the second direction from the piston to the spool;

 a second spring positioned within the second section of the second chamber for applying a pre-load force to the piston for biasing the piston in the second direction; 

a proportional pressure reducing valve mounted within the valve block, the proportional pressure reducing valve being operable in a first state where the tank port is in fluid communication with the second section of the second the proportional pressure reducing valve being configured to convert the pump output pressure into a reduced pressure that is provided at the second section of the second chamber, wherein the reduced pressure at the second section of the second chamber acts on the piston to apply a reduced pressure force to the piston in the second direction, and the magnitude of the reduced pressure output from the proportional pressure reducing valve being directly proportional to a current provided to a solenoid of the proportional pressure reducing valve; 

and a stop structure having a positive stop that stops movement of the piston in the second direction along the central bore axis at a stop position that defines a maximum threshold for the piston force transferred by the first spring in the second direction from the piston to the spool, the stop position being adjustable along the central bore axis to adjust the maximum threshold of the piston force.


a valve block defining a spool bore, the valve block also defining a first port, a second port, and a third port; 



a spool mounted within the spool bore and being movable within the spool bore between a first position where the second port is in fluid communication with the third port and a second position in which the first port is in fluid communication with the second port; 














a first chamber positioned at a first end of the spool; 













a second chamber positioned at a second end of the spool; 

a piston positioned within the second chamber so as to divide the second chamber into a first section and a second section, the first section being positioned between the piston and the second end of the spool;



a first spring positioned within the first section of the second chamber; 




a second spring positioned within the second section of the second chamber; 




and a proportional pressure reducing valve mounted within the valve block, the proportional pressure reducing valve being operable in a first state where the third port is in fluid communication with the second section 


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claims 13, 17 and 27.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claims 13, 17 and 27 are anticipated 
For dependent claims 14-16, 18-26, and 28-31 the recited limitations are contained in patent claims 3, 4, and 12, 1, 5-10, 2,1, 3, 4, 12, and 1 respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745